Citation Nr: 0616745	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-12 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to an increased evaluation for gunshot wound 
residuals of the left (minor) arm, currently evaluated as 70 
percent disabling.

3.  Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k), claimed for loss of use of the left 
hand.

4.  Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(s), at the housebound rate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased evaluation for 
gunshot wound residuals of the left (minor) arm, currently 
evaluated as 70 percent disabling, is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue of entitlement to special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(s) at the housebound rate will be 
deferred pending the outcome of the remand.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  The veteran does not suffer from a lung disability which 
can be related to his period of service.

2.  The veteran does not have loss of use of the left hand.




CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303 (2005).

2.  The criteria for the award of special monthly 
compensation for loss of use of the left hand have not been 
met.  38 U.S.C.A. §§ 1114(k), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.350(a)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).




In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done, because the action appealed 
was issued in November 1999, prior to the promulgation of the 
VCAA.  Despite this, as noted below, the notice and 
assistance requirements of the VCAA have been complied with.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a January 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
June 2002 statement of the case (SOC) and January 2004 and 
January 2005 supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the January 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection and an increased rating are being denied, 
no rating or effective date will be assigned to the service 
connection claim and no effective date will be assigned to 
the special monthly compensation claim, so there can be no 
possibility of any prejudice to the veteran.


II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

B.  Special monthly compensation

Special monthly compensation (SMC) is a special statutory 
award that may be granted in addition to awards based on the 
schedular evaluations provided by the Diagnostic Codes in the 
VA Rating Schedule.  SMC at the "k" rate is warranted when 
there is anatomical loss or loss of use of one or more 
creative organs; one foot; one hand; both buttocks; one eye; 
hearing (deafness in both ears); or speech (aphonia).  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of use of 
a hand will be held to exist when the remaining function is 
equal to amputation below the elbow with a suitable 
prosthesis.  The normal function of the hand includes 
grasping and manipulation.  38 C.F.R. § 3.350(a)(2).

C.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Service connection - lung disorder

The veteran's service medical records (SMRs) do not show any 
complaints of or treatment for a lung disorder.  Three 
separate chest X-rays taken during service were negative for 
any disease process.  In addition, there was no indication 
that the veteran suffered a chest wall injury at the time he 
sustained the gunshot wound to his left shoulder.

A chest X-ray at the time of a September 1968 VA examination 
found that the veteran's lungs were normal.  In March 1985, a 
private chest X-ray showed linear densities in the left lung 
base, said to be suggestive of either chronic linear 
atelectasis or chronic fibrotic scarring.  In May 1990, he 
was taken to an emergency room, complaining of an episode of 
shortness of breath and palpitations.  His chest was clear to 
auscultation and percussion.  A chest X-ray revealed 
decreased inspiratory effort and increased linear markings at 
both lung bases.  A chest X-ray from January 1995 showed a 
probable small granuloma in the right upper lobe.

VA examined the veteran in August 1997.  He stated that he 
had experienced a couple of episodes of shortness of breath 
and palpitations between 1990 and 1995.  No specific 
diagnosis had been made, and he denied any current symptoms.  
The examination noted that his lungs were clear.  The 
examiner referred to the past chest X-rays which had shown 
some mild fibrotic scarring in the left pulmonary base and a 
small granuloma of the right upper lobe; however, there was 
no apparent ongoing pulmonary disease present.  He had no 
symptoms suggestive of such a disorder, and no abnormal 
findings during the examination that suggested the presence 
of a current pulmonary disorder.  The chest X-ray showed low 
lung volumes; however, the lungs were otherwise within normal 
limits.

The veteran submitted articles suggestive that there is a 
relationship between certain pulmonary disorders and chest 
wall trauma with retained foreign bodies.

VA outpatient treatment records developed between 2002 and 
2004 show that the veteran was being followed for congestive 
heart failure and rapid afibrillation.  His symptoms included 
a chronic cough.  In June 2002, he was noted to have coarse 
breath sounds, bilaterally, with few basilar crackles.

After a careful review of the evidence of record, the Board 
finds that service connection for a lung disorder has not 
been established.  Initially, it is noted that there is no 
indication in the SMRs of any lung disease or injury.  While 
the veteran has submitted articles suggesting a link between 
chest wall trauma and the later development of certain types 
of lung disorders, there is no suggestion in the service 
medical records that the veteran suffered any chest wall 
trauma at the time of his left upper extremity injury.  A VA 
examination conducted in August 1997 found no evidence of 
ongoing pulmonary disease, despite the chest X-rays that 
showed mild fibrotic scarring in the left pulmonary base and 
a small granuloma of the right upper lobe.  Recent records 
have indicated that the veteran does have some coarse breath 
sounds and basilar crackles; however, these have not been 
related by professional opinion evidence to his period of 
service.  Rather, these symptoms did not develop until after 
the veteran was found to have congestive heart failure.  
Therefore, it is found that there is no competent evidence of 
record to suggest that any current lung complaints are 
related to his period of service, and thus the preponderance 
of the evidence is against the veteran's claim for service 
connection for a lung disability.

B.  SMC - loss of use of left hand

Review of the relevant evidence of record includes a November 
1996 private treatment record.  This showed that the veteran 
was engaged in various martial arts to decrease his left 
upper extremity discomfort and to keep the left shoulder in 
good condition.  An October 1996 private examination noted 
atrophy, particularly of the anterior deltoid, and a November 
1996 private note referred to disuse atrophy.

In September 1999, the veteran's left upper extremity was 
examined by VA.  There was evidence of muscular atrophy.  He 
displayed 30 degrees of active abduction (40 degrees 
passively); active forward levitation of 82 degrees (90 
degrees passively); internal rotation to 30 degrees; and 
external rotation to 0 degrees.  All these motions caused 
pain, although repetitive motion did not cause any increase 
in limitation.  

The veteran also submitted a March 8, 2004, letter from his 
private physician.  He was noted to have had significant 
improvement in range of motion of the left upper extremity 
over the years.

Based upon the evidence of record, it is found that 
entitlement to SMC for loss of use of the left hand has not 
been established.  The evidence noted above does not show 
that the veteran has lost the use of his left hand; to the 
contrary, it appears that his ability to move the left upper 
extremity has significantly improved over time.  Therefore, 
there is no objective evidence of record that indicates that 
the veteran has lost the use of his left hand as a result of 
his service-connected left shoulder gunshot wound residuals, 
and the preponderance of the evidence is against the 
veteran's claim for SMC due to loss of use of the left hand.


ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k), claimed for loss of use of the left 
hand, is denied.


REMAND

The veteran has requested that he be awarded an increased 
evaluation for his service-connected left shoulder gunshot 
wound residuals.  In reviewing the record, the Board notes 
that the RO does not appear to have considered whether 
separate evaluations are warranted for any muscle groups that 
may have been affected by the gunshot wound to the left 
shoulder.  In August 2003, a VA examination had been 
requested and the examiner was asked to evaluate the left 
upper arm wounds, to include strength testing of each 
affected muscle group.  The examination noted that the 
deltoid muscle was atrophied with strength of 3/5, and that 
the veteran had compensatory full strength of the surrounding 
cervical muscles.  However, this information is not 
sufficient to ascertain which muscle groups are involved, or 
the degree of any impairment.  Therefore, the Board finds 
that another VA examination would be helpful in this case.

As noted above, the Court decision in Dingess v. Nicholson, 
supra, requires more extensive notice in claims for 
compensation than was given by the RO in this case.  The 
Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

The veteran is hereby advised of the importance of reporting 
for any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic and muscle examination of the 
left upper extremity gunshot wound 
residuals.  The claims folder, to include 
the service medical records, must be made 
available to the examiner for review in 
conjunction with the examination. 

a.  The examiner must specifically 
state what, if any, muscle groups of 
the left shoulder are affected by the 
service-connected gunshot wound 
residuals.

b.  The degree of severity of any 
residual disability of involved muscle 
groups should be completely described, 
that is, whether it is slight, 
moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56.

c.  A complete rationale for any 
opinions expressed must be provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
gunshot wound residuals to the left 
shoulder should be readjudicated, to 
include consideration of whether he is 
entitled to separate disability 
evaluations for any muscle groups affected 
by his service-connected gunshot wound 
residuals.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


